Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action: Election/Restriction
Applicants’ election with traverse of Group I, claims 16-19 and as sequences SEQ ID NO: 2 (claim 18) and SEQ ID NO: 8 (claim 19) for prosecution in their response dated 05/02/2022 is acknowledged. The traversal is on the grounds, that “The basis for traverse is that there would not be a serious burden on the examiner if restriction were not required”. Applicants’ arguments have been considered, however examiner respectfully disagrees for the following reasons. Examiner maintains the position that base claims 16-19 are not patentable; for details, see ODP, 112(b), 112(a), 102 (AIA ) and 103(a) rejections below. Regarding withdrawn claims 20-23, examiner would like to reiterate that claims 20-23 are directed to compositions and cannot be rejoined with the elected Group I, method claims 16-19. The sequences in claims 18-20 (method claims) and sequences in claims 22-23 (composition claims) are considered to be unrelated, since each encoded polypeptide sequence claimed is structurally and functionally independent and distinct for the following reasons: each of these sequences has a unique and separate amino acid sequence identifier (SEQ ID NOs). Furthermore, in this case, a search of more than one (1) of the polypeptide sequence(s) claimed in claims 18-20 and 22-23 presents an undue burden on the Patent and Trademark Office due to the complex nature of the search in terms of computer time needed to perform the search and the subsequent analysis of the search results by the examiner. In view of the foregoing, 2 polypeptide sequences elected by the applicants’ (SEQ ID NOs: 2 and 8) are considered to be a reasonable number of sequences for examination. Searching structurally distinct molecules like polypeptides comprising SEQ ID NOs: 1-8 are not coextensive and the sequence search systems of the USPTO are at or near capacity, and search of multiple sequences in a significant number of patent applications is not practical, representing a real burden on the Office; and a search for any one of the amino acid of the invention for example in claims 18-19, SEQ ID NOs: 2 and 8 (including variants having 60%-80% sequence identity) would not encompass any other polypeptide sequence, such as SEQ ID NOs: 1 and 3-7. Thus, a comphrensive search of each of the encoded polypeptides and their method of use would be a burden on the Office. Additionally, the searches for any one invention are not required for and are not coextensive with the searches for any other invention, thereby creating an undue burden of search and examination. The results from a search of each of these inventions have different considerations with respect to the prior art. Burden Iies not only in the search of sequence databases, U.S. patents, but also in the search for Iiterature and foreign patents and in examination of the claim Ianguage and specification for compliance with the statutes concerning new matter, distinctness, written description and enablement. 
Therefore, for the above cited reasons searching of all Groups I-III and all the claimed sequences including the method and composition claims is a serious search burden and contrary to applicants’ argument, the requirement is still deemed proper and is therefore made FINAL. 
Claims 16-23 are pending in this application, Group I, method claims 16-19 and as sequences SEQ ID NO: 2 (claim 18) and SEQ ID NO: 8 (claim 19), reading on the elected invention is now under consideration for examination; claims 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/02/2022. 
Priority
	Acknowledgment is also made of applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, or 365(c). This application is a CON of 15/737,193 filed on 12/15/2017 now ABN, which is a 371 of PCT/EP2016/074171 filed on 10/10/2016 and claims the priority date of Denmark Application PA 2015 00622 filed on 10/09/2015. 
Information disclosure statement
The information disclosure statements (IDS) submitted on 10/02/20, 12/11/20, 12/22/21 and 05/02/22 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statements are considered and initialed by the examiner.
Claim Objections
	Recitation of “and/or” in claim 16 makes the claim indefinite, as it is not clear what limitations must be present. Correction and clarification is required. Examiner suggests amending the claim to recite “…or …”. 
Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 16-19 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 and 7-8 of US 10,131,863 B2 (Gori et al., in IDS). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim, because the examined claim is either anticipated by, or would have been obvious over reference claim. See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 16-19 of the instant application and claims 1-4 and 7-8 of US 10,131,863 B2 (Gori et al.,) are both directed to “…a method for laundering a textile soiled with a biofilm and/or proteinaceous stains … comprising an enzyme having deoxyribonuclease (DNase) activity, a protease …wherein the enzyme having DNase activity has at least 60% sequence identity to the amino acid sequence of SEQ ID NO: 2 and the protease comprises an amino acid sequence having at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 8… ”.
Claims 16-19 of the instant application and claims 1-4 and 7-8 of US 10,131,863 B2 (Gori et al.,) are both directed to “… a method for laundering a textile soiled with a biofilm and/or proteinaceous stains and detergent compositions comprising …”; please note that, the instant application and the allowed patent claims use open-ended transitional term “comprising” which is inclusive of additional un-recited elements; said reference polypeptides having 100% sequence identities to SEQ IDNO: 2 (fungal origin) and SEQ ID NO: 8 of the instant invention and having DNAse and protease activities respectively (see provided sequence alignments) and includes the protease variants as claimed in the instant application (see col. 50, lines 5-67 to col. 51, lines 1-12) and method of use for the removal of biofilm and stains in soiled textiles (see Abstract; col. 1, lines 43-67 to col. 2, lines 1-5; col. 10, lines 55-67 to col. 12, lines 1-4; and entire document). 
Claims 16-19 of the instant application listed above cannot be considered patentably distinct over claims 1-4 and 7-8 of US 10,131,863 B2 (Gori et al.,) of the reference patent when there is specifically recited embodiment that would mainly anticipate claims 16-19 of the instant application. The DNAse disclosed in US 10,131,863 B2 (Gori et al.,) has 100% sequence identity to SEQ ID NO: 2 of the instant application (see provided sequence alignment); and the protease and surfactants of the instant application and the preferred embodiment in allowed US 10,131,863 B2 (Gori et al.,) are one and the same. 
Alternatively, claims 16-19 of the instant invention cannot be considered patentably distinct over claims 1-4 and 7-8 of US 10,131,863 B2 (Gori et al.,) of the reference patent when there is specifically disclosed embodiment in the reference patent that supports claims 1-4 and 7-8 of that patent and falls within the scope of the instant claims 16-19 herein, because it would have been obvious to one having ordinary skill in the art to modify claims 5 and 6 of US 10,131,863 B2 (Gori et al.,) of the reference patent by selecting a specifically disclosed embodiment that supports those claims 1-4 and 7-8 of US 10,131,863 B2 (Gori et al.,)  i.e., 

    PNG
    media_image1.png
    289
    281
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    127
    262
    media_image2.png
    Greyscale

One of ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being preferred embodiment within 1-4 and 7-8 of US 10,131,863 B2 (Gori et al.,).
Claim Rejections: 35 U.S.C. 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	I. Claim 16 and claims 17-19 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 16 recites the phrase “… and/or …”. The metes and bounds of claim 16 are not clear and thus, it would not be possible to one of ordinary skill in the art to define the metes and bounds of the desired patent protection. The rejection may be overcome by amending the claims to recite “… or …”. Clarification and correction is required. 
	II. Claim 17 recites the limitation "the polypeptide is fungal origin”. There is insufficient antecedent basis for this limitation in claim 17; it is not clear which polypeptide claim 17 refers to, as there are two different polypeptides recited and required in the base claim 16 (from which claim 17 depends) having two different activities such as DNAse and Protease activities, furthermore the specification only provides for DNAse of fungal origin, whereas for the claimed Protease the specification only supports Protease of bacterial origin. Clarification and correction is required. 
III. Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 is rejected as indefinite for recitation of an improper Markush group.  Claim 19 recites several “or” among the positions and the designation of sub-parts of claim 19 is also out of order as claim 19, sub-part (a) is cancelled.
A proper Markush group can be cited as “selected from the group consisting of A, B, C and D" or "A, B, C or D", for example. Amending the claim to recite a proper Markush group would overcome the rejection. Clarification and correction is required. 
Claim Rejections: 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Written Description
I. Claims 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. Claims 16-19 are directed to a method comprising … a genus of DNAses, Proteases encompassing mutants, variants and homologs of undefined and unlimited structures and any surfactant of undefined and unlimited structures (as in claim 16-17); any functional variant having 60% sequence identity to the polypeptide of SEQ ID NO: 2 and any functional variant having 80% sequence identity to the polypeptide of SEQ ID NO: 8 having essentially any structure (as in claims 18-19; also see above, claims objections and claims rejection under 112(b) for claims interpretation. 
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
 
There is either (a) no structural limitation, or (b) a significant amount of structural variability with respect to the members of the genus of proteins required by the claims in the claimed method. While the specification in the instant application discloses an isolated polypeptide of SEQ ID NO: 2 having DNAse activity and SEQ ID NO: 8 and specific variants of SEQ ID NO: 8 having protease activity in the claimed method, and the specification provides no clue as to the structural elements required in any DNases and Proteases as recited, nor does it teach which structural elements of the proteins disclosed, including any functional variant having 60% sequence identity to the polypeptide of SEQ ID NO: 2 and any functional variant having 80% sequence identity to the polypeptide of SEQ ID NO: 8 having essentially any structure. No disclosure of a structure/function correlation has been provided which would allow one of skill in the art to recognize which variants of the polypeptides of functional variants of the polypeptides of SEQ ID NO: 2 and SEQ ID NO: 8 having essentially any structure and have the desired DNAse and Protease activities in the presence of any surfactant undefined and unlimited structures in the claimed method.  
The claims encompass a large genus of proteins which are structurally unrelated or substantially unrelated i.e., a method comprising … a genus of DNAses, Proteases encompassing mutants, variants and homologs of undefined and unlimited structures and any surfactant of undefined and unlimited structures (as in claim 16-17); any functional variant having 60% sequence identity to the polypeptide of SEQ ID NO: 2 and any functional variant having 80% sequence identity to the polypeptide of SEQ ID NO: 8 having essentially any structure (as in claims 18-19; also see above, claims objections and claims rejection under 112(b) for claims interpretation). A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. However, in the instant case, there is either no recited structural feature which is representative of all the members of the genus of DNAses, Proteases variants recited in the claim and having activity in a composition comprising any surfactant in the claimed method, i.e., any functional variants of the polypeptides of SEQ ID NO: 2 and SEQ ID having essentially any structure, is not representative of all the members of the genus of proteins recited since there is no information as to which are the structural elements within the polypeptides of SEQ ID NO: 2 and SEQ ID NO: 8 that are essential for the recited activity or a correlation between structure and function which would provide those unknown structural features. Furthermore, while one could argue that the few species disclosed SEQ ID NO: 2 and SEQ ID NO: 8 are representative of the structure of all the members of the genus, it is noted that the art teaches several examples of how even highly structurally homologous polypeptides can have different enzymatic activities. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999, in IDS) teach that one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity. Tang et al., (Phil Trans R Soc B 368:20120318, 1-10, 2013) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA). Seffernick et al.. (J. Bacteriol. 183(8):2405-2410, 2001, in IDS) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function. Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the few species disclosed are representative of the structure of all the variants  required by the claims. 
Due to the fact that the specification only discloses a limited number of species of the genus of variants in the claimed method, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   
Enablement
II. Claims 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an isolated polypeptide of SEQ ID NO: 2 having DNAse activity and SEQ ID NO: 8 and specific variants of SEQ ID NO: 8 having protease activity in the claimed method, does not reasonably provide enablement for a method comprising … a genus of DNAses, Proteases encompassing mutants, variants and homologs of undefined and unlimited structures and any surfactant of undefined and unlimited structures (as in claim 16-17); any functional variant having 60% sequence identity to the polypeptide of SEQ ID NO: 2 and any functional variant having 80% sequence identity to the polypeptide of SEQ ID NO: 8 having essentially any structure (as in claims 18-19; also see above, claims objections and claims rejection under 112(b) for claims interpretation). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
The breadth of the claims. Claims 16-19 are so broad as to encompass: a method comprising … a genus of DNAses, Proteases encompassing mutants, variants and homologs of undefined and unlimited structures and any surfactant of undefined and unlimited structures (as in claim 16-17); any functional variant having 60% sequence identity to the polypeptide of SEQ ID NO: 2 and any functional variant having 80% sequence identity to the polypeptide of SEQ ID NO: 8 having essentially any structure (as in claims 18-19; also see above, claims objections and claims rejection under 112(b) for claims interpretation). The enablement provided is not commensurate in scope with the claims due to the extremely large number of proteins of unknown structure and function encompassed by the claims, the lack of information regarding the structural elements within the polypeptide(s) of  SEQ ID NO: 2 and SEQ ID NO: 8 which are required and those which can be modified to obtain the extremely large number of variants having the desired activity as required by the claims. In the instant case, the specification enables an isolated polypeptide of SEQ ID NO: 2 having DNAse activity and SEQ ID NO: 8 and specific variants of SEQ ID NO: 8 having protease activity in the claimed method.
The amount of direction or guidance presented and the existence of working examples. The specification discloses the amino acid sequences of a limited number of polypeptides of SEQ ID NO: 2 and SEQ ID NO: 8  and specific variants of SEQ ID NO: 8 having the desired activity in the claimed method. However, the specification fails to provide any clue as to the structural elements required in any protein that has desired activity, including those structural features within SEQ ID NO: 2 and SEQ ID NO: 8  that can be modified and those that should be present for a variant to display the desired activity. No correlation between structure and function has been presented.  	
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.  The amino acid sequence of a polypeptide determines its structural and functional properties. While the art discloses a limited number of DNAses of fungal origin and Proteases of bacterial origin in a defined compositions with specific surfactants in the claimed method, neither the specification nor the art provide a correlation between structure and function such that one of skill in the art can envision the structure of any DNAse or Protease of any origin having the desired functional characteristics in any composition/surfactants. In addition, the art does not provide any teaching or guidance as to which changes can be made to the proteins of SEQ ID NO: 2 SEQ ID NO: 8 such that the resulting variant would display the desired functional characteristics, or  the general tolerance of DNAse or Protease to structural modifications and the extent of such tolerance. The art clearly teaches that (a) determining function based solely on structural homology, and (b) modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved are highly unpredictable. The prior art teaches that (a) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (b) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (c) the difficulties in designing de novo stable proteins with specific functions. For example, Sadowski et al., (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph). Sadowski et al., further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized. Sadowski et al., also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph). The teachings of Sadowski et al., are further supported by the teachings of Witkowski et al., Tang et al. and Seffernick et al., already discussed above, where it is shown that even small amino acid changes result in enzymatic activity changes.
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification. While methods of generating or isolating variants of a polypeptide and enzymatic assays were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of proteins to find a protein with the desired DNAse and Protease activity. Furthermore, it was not routine in the art at the time of the invention to further characterize an infinite number of proteins to determine how they can be used. In the absence of (i) a rational and predictable scheme for selecting those proteins most likely to have the desired functional features, and/or (ii) a correlation between structure and protease activity, one of skill in the art would have to test an essentially infinite number of proteins to determine which ones have the desired functional characteristics.
Therefore, taking into consideration the extremely broad scope of the claims, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention. Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.
Claim Rejections: 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by US 10,131,863 B2 (Gori et al., in IDS). 
Claims 16-19 as interpreted is directed to a method comprising … a genus of DNAses, Proteases encompassing mutants, variants and homologs of undefined and unlimited structures and any surfactant of undefined and unlimited structures (as in claim 16-17); any functional variant having 60% sequence identity to the polypeptide of SEQ ID NO: 2 and any functional variant having 80% sequence identity to the polypeptide of SEQ ID NO: 8 having essentially any structure (as in claims 18-19; also see above, claims objections and claims rejection under 112(b) for claims interpretation).  
US 10,131,863 B2 (Gori et al.,) disclose detergent compositions comprising DNAse, Protease, anionic surfactants and builders and method of use for laundering a textile soiled with a biofilm and/or proteinaceous stains. The DNase disclosed in. US 10,131,863 B2 (Gori et al.,) has 100% sequence identity to SEQ ID NO: 2 of the instant application; the protease and surfactants of the instant application and the preferred embodiment in allowed US 10,131,863 B2 (Gori et al.,) are one and the same; said reference polypeptides having 100% sequence identities to SEQ IDNO: 2 (fungal origin) and SEQ ID NO: 8 of the instant invention and having DNAse and protease activities respectively (see provided sequence alignments) and includes the protease variants as claimed in the instant application (see col. 50, lines 5-67 to col. 51, lines 1-12) and method of use for the removal of biofilm and stains in soiled textiles (see Abstract;  col. 1, lines 43-67 to col. 2, lines 1-5; col. 10, lines 55-67 to col. 12, lines 1-4; and entire document). 
Therefore, the reference of US 10,131,863 B2 (Gori et al.,) is deemed to anticipate claims 16-19 as written and rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2).
Since the Office does not have the facilities for examining and comparing applicants’ polypeptides with the polypeptides of the prior art in the claimed method, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the polypeptides of the prior art does not possess the same material structural and functional characteristics of the claimed polypeptides of the instant invention). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652